DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petluri et al., Patent No. 9,526,143.
Petluri discloses in Fig.1 a semiconductor light emitting device (100) comprising: first, second, third, and fourth LED strings (101A-101D), with each LED string comprising one or more LEDs having an associated luminophoric medium (102A-102D); wherein the first, second, third, and fourth LED strings together with their associated luminophoric mediums comprise blue, red, yellow/green, and cyan channels respectively, producing first, second, third, and fourth unsaturated color points (see Col.2, lines 40-66) within blue, red, yellow/green, and cyan regions on the 1931 CIE Chromaticity diagram, respectively (see Col24, lines 20-39); a control 
Petluri does not specifically disclose the first, second, third, and fourth LED strings together with their associated luminophoric mediums comprise red, blue, short- blue-pumped cyan, and long-blue-pumped cyan channels respectively, producing first, second, third, and fourth unsaturated color points within red, blue, short-blue-pumped cyan, and long- blue-pumped cyan regions . 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ red, blue, short-blue-pumped cyan, and long-blue-pumped cyan channels and regions in lieu of blue, red, yellow/green and cyan channels and regions, since it has been held that rearranging parts of an invention involves only routine skill in the art and held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petluri et al., Patent No. 9,719,660; Van de Ven et al., Patent No. 8,791,642; LeToquin et al., Patent No. 8,921,875; David et al., Patent No. 8,933,644; Harris, Patent No. 9,474,111.

                                                    Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.